DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-25, 27-32, and 34-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (PGPUB: 20100256863) in view of Clarke (PGPUB: 20150151725).

Regarding claims 21, 28, and 35, Nielsen  teaches a system, comprising: 
at least one processor; and a memory, storing program instructions that when executed by the at least one processor (see Fig. 16, paragraph 202, computer 1600 that may be used at least in part to implement the geo-referenced and/or time-referenced electronic drawing application 110 described herein in accordance with some embodiments. For example, the computer 1600 comprises a memory 1610, one or more processing units 1612 (also referred to herein simply as "processors"), one or more communication interfaces 1614, one or more display units 1616, and one or more user input devices 1618), cause the at least one processor to:
obtain metadata corresponding to one or more images generated using one or more sensors installed on a vehicle that monitor an external environment to the vehicle (see Fig. 4, paragraph 150, a camera and/or video device may also or alternatively be used to capture views of the exterior of the vehicle, such as the views through the windshield and rear window. Further, while an image is only shown in connection with vehicle #1 in event-specific image 226A, it should be appreciated that image data may be continuously acquired for one or both vehicles shown, such that images may be displayed in connection with one or both vehicles in each of event-specific images 226A-C);
evaluate the metadata to: 
describe an event of interest on one or more journeys of the vehicle (see Fig. 6, paragraph 180, at least one event-specific image 226 and/or all event-specific images 226 of a certain image series 230 and any other information are integrated into, for example, an electronic accident report. In one example, a certain event-specific image 226 is integrated into a certain report 232, such as traffic collision report 500 of FIG. 5. Further, textual information associated with the event-specific image 226 may be automatically imported into traffic collision report 500), and identify two or more related points of interest from the plurality of points of interest (see Fig. 4, paragraph 151, frame 2 ( event-specific image 226B) shows a plot of break data with respect to vehicle #1. For example, frame 2 shows that the breaks of vehicle #1 were applied from a time t1 to a time t2);
generate a compilation of image data from the one or more images wherein the image data depict the two or more related points of interest (see Fig. 4 and 13, paragraph 145 and 163, it may be beneficial for the user and/or data processing algorithm 210 to generate multiple event-specific images 226 in order to depict, for example, more details of how a vehicle accident occurred by depicting the vehicles at different moments in time. The multiple event-specific images 226 may be associated to one another via, for example, respective descriptor files 228 and saved as an image series 230; the listing of events 1306, which are linked to specific locations along the playback location indicator/controller 1310, allows a user to quickly access a desired time during an accident event to view the scene at that time or commence playback from that time); and 
provide access to the compilation of image data (see Fig. 4, paragraph 154, Although the examples above are described in connection with event-specific images 226, which may be static images, it should be appreciated that images, video streams and/or information derived from image data may be displayed in a dynamic manner in connection with a movie style presentation comprising a series of event-specific images 226 or other time-based image data). 
However, Nielsen does not expressly teach to describe a plurality of points.
Clarke teaches that processing unit 110 may update the vehicle path constructed at step 570. Processing unit 110 may reconstruct the vehicle path constructed at step 570 using a higher resolution, such that the distance dk between two points in the set of points representing the vehicle path is less than the distance di described above. For k may fall in the range of 0.1 to 0.3 meters. Processing unit 110 may reconstruct the vehicle path using a parabolic spline algorithm, which may yield a cumulative distance vector S corresponding to the total length of the vehicle path (i.e., based on the set of points representing the vehicle path) (see Fig. 5, paragraph 168).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nielsen by Clarke for providing that processing unit 110 may reconstruct the vehicle path using a parabolic spline algorithm, which may yield a cumulative distance vector S corresponding to the total length of the vehicle path (i.e., based on the set of points representing the vehicle path), as to describe a plurality of points. Therefore, the combination of the teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
2  
Regarding claim 22, 29, and 36, the combination teaches wherein the memory stores further instructions that cause the at least one processor to: 
receive, via an interface in the vehicle, additional image data to add to the compilation (see Nielsen, Fig. 4, paragraph 146, each descriptor file 228 includes information about each event-specific image 226 of an image series 230. Using the example of a vehicle accident report, each descriptor file 228 may include the accident report number, the name of the event-specific image 226 with respect to the image series 230, the creation date and time); and 
update the compilation to include the additional image data (see Nielsen, Fig. 4, paragraph 151, other information of interest may also be graphically depicted on the event-specific images 226. For example, data from a camera and/or video device may be displayed. Such a camera and/or video device may store image data continuously, but may discard data that is not proximate in time to an event of interest).  

Regarding claims 23, 27, 30, 34, and 37, the combination teaches wherein the memory stores further instructions that cause the at least one processor to: 
receive, via an interface in the vehicle, a request to remove one or more images from the compilation (see Nielsen, Fig. 3, paragraph 127, the GR and/or TR electronic drawing application 110 may be configured to allow the input image 216 to be manually or automatically modified. For example, it may be desirable to remove extraneous features, such as cars, from the input image 116. The GR and/or TR electronic drawing application 110 may include shape or object recognition software that allows such features to be identified and/or removed); and 
update the compilation to remove the one or more images (see Fig. 3, paragraph 127, The GR and/or TR electronic drawing application 110 may be configured such that a value indicating a level of confidence that an identified object corresponds to a particular feature may optionally be displayed. Automatically identified features may be automatically modified in the image in some manner. For example, the features may be blurred or colored (e.g., white, black or to resemble a color of one or more pixels adjacent the feature)).  

see Nielsen, Fig. 4, items 226A, 226B, and 226C). 

Regarding claims 25, 32, and 39, the combination teaches wherein to provide access to the image data the program instructions cause the at least one processor to 
send, via a wireless network connection, the compilation to a remote data store accessible to one or more other computing devices to obtain the compilation (see Nielsen, Fig. 1, item 110, 112, and 134).  


Claims 26, 33, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (PGPUB: 20100256863) in view of Clarke (PGPUB: 20150151725), and further in view of Nerayoff (PGPUB: 20140036076).

Regarding claims 26, 33, and 40, the combination teaches wherein the memory stores further instructions that cause the at least one processor to 
perform one or more facial recognition techniques to identify one or more features in the image data, wherein the generating of the compilation is based, at least in part, on the identification of the one or more features in the image data in the metadata (see Nielsen, Fig. 3, paragraph 127, One example of software capable of recognizing features in an image, such as an aerial image, is ENVI.RTM. image processing and analysis software by ITT Corporation of White Plains, N.Y. Exemplary features that may be recognized include vehicles, buildings, roads, bridges, rivers, lakes, and fields).3  
However, the combination does not expressly teach facial recognition for identifying a person.
Nerayoff teaches that Server system 140 may also be configured to provide images of registered vehicles obtained by the tracking cameras. In an embodiment, any archived tracking information, such as the past use of destination locations, may also be made available to reconstruct a person's whereabouts over time (assuming the person is connected with the vehicle). In an embodiment, server system 140 may be configured to obtain vehicle images including an image of a driver's face, and may further be configured to perform facial recognition techniques to confirm facial characteristics of the driver correspond to a person of interest (see Fig. 1, paragraph 238).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Nerayoff for providing that server system 140 may be configured to obtain vehicle images including an image of a driver's face, and may further be configured to perform facial recognition techniques to confirm facial characteristics of the driver correspond to a person of interest, as to teach facial recognition for identifying a person. Therefore, combining the elements from prior arts according to known methods and technique, to perform facial recognition techniques to confirm facial characteristics of the driver correspond to a person of interest, would yield predictable results.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/